Citation Nr: 1605613	
Decision Date: 02/12/16    Archive Date: 02/18/16

DOCKET NO.  14-15 683A	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1. Entitlement to service connection for a low back disability.

2. Entitlement to service connection for a right knee disability.

3. Entitlement to service connection for a left knee disability.

4. Entitlement to service connection for a right shin disability, claimed as shin splints.

5. Entitlement to service connection for a left shin disability, claimed as shin splints.

6. Entitlement to service connection for a left shoulder disability.

7. Entitlement to service connection for bilateral hearing loss disability.


ATTORNEY FOR THE BOARD

S. Delhauer, Associate Counsel
INTRODUCTION

The Veteran served on active duty from July 2008 to December 2011.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina as part of the Benefits Delivery at Discharge (BDD) program.

In his September 2011 claim, the Veteran stated he is seeking service connection for bilateral shin splints.  As the Veteran's subsequent statements indicate he seeks service connection for a right and left shin disability, manifested by pain, however diagnosed, the matters are being characterized as stated on the title page, to afford the Veteran a broader scope of review.  See Browkowski v. Shinseki, 23 Vet. App. 79 (2009) (the Veteran may satisfy the requirement to identify the benefit sought by referring to a body part or system that is disabled or by describing symptoms of the disability); see also Clemons v. Shinseki, 23 Vet. App. 1 (2009) (regarding the scope of a claim).

This is a paperless appeal located on the Virtual VA paperless claims processing system.  Documents contained on the Veterans Benefits Management System include the May 2014 substantive appeal and the August 2015 certification of appeal.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Fist, the Board finds there may be outstanding service treatment records.  The service treatment records currently associated with the evidentiary record indicate the Veteran underwent a physical examination, to include a hearing test, in June 2010 after a deployment; however, the full examination report and audiogram are not of record.  A July 2008 treatment record indicates the Veteran's hearing was tested for hearing conservation, however the audiogram is not of record.  A February 2011 treatment record includes a problem list which indicates the Veteran sought treatment during service for problems which are not reflected in the treatment records currently of record.  Finally, the Veteran has indicated he underwent a separation examination, however no such examination report is of record.  See May 2014 substantive appeal.  On remand, the AOJ should undertake appropriate efforts to obtain all outstanding service treatment records. 

In his January 2013 notice of disagreement, the Veteran stated he has received VA treatment, particularly for his back, knees, shins, and left shoulder, since his separation from active duty service.  However, no VA treatment records are currently associated with the evidentiary record.  On remand, the AOJ should obtain all outstanding VA treatment records, to include from VA facilities near Seattle and near San Diego, as the Veteran stated he has lived in both areas since his separation from service.  See January 2013 notice of disagreement.

The Veteran was afforded a VA examination in October 2011 regarding his claimed musculoskeletal disabilities.  While the VA examiner discussed the Veteran's claimed conditions, there is no indication the examiner reviewed the Veteran's service treatment records, and the VA examiner did not discuss the Veteran's contentions as to the injuries he suffered during service.  See, e.g., May 2014 substantive appeal; January 2013 notice of disagreement.  Further, the October 2011 examiner stated that upon examination no current disabilities were found except for bilateral pes planus; however, the Veteran contends that he has continued to suffer with symptoms of his claimed disabilities, such as pain, swelling, and limitation of motion, since his separation from active duty service in December 2011.  See May 2014 substantive appeal; January 2013 notice of disagreement.  On remand, the AOJ should afford the Veteran a new VA examination to determine the nature and etiology of his claimed low back, bilateral knee, bilateral shin, and left shoulder disabilities.

Finally, the Veteran was afforded a VA audiology examination in October 2011.  At that time, a bilateral hearing loss disability for VA purposes was not diagnosed.  See 38 C.F.R. § 3.385 (2015).  However, the Veteran has indicated his hearing loss continues to worsen since his separation from active duty service.  See January 2013 notice of disagreement.  Accordingly, on remand, the AOJ should afford the Veteran a new VA examination to determine the nature and etiology of any current bilateral hearing loss disability.

Accordingly, the case is REMANDED for the following action:

1. The AOJ should undertake appropriate development to obtain all outstanding service treatment records, to include the Veteran's separation examination.  Efforts to obtain these records should be documented in the record.  All obtained records should be associated with the evidentiary record.

The AOJ must perform all necessary follow-up indicated.  If the Veteran's records are not available, the AOJ should make a formal finding of unavailability, advise the Veteran of the status of his records, and give the Veteran the opportunity to obtain his records on his own.

2. The AOJ should obtain all outstanding VA treatment records, to include from VA facilities near Seattle and San Diego.  All obtained records should be associated with the evidentiary record.

3. After the above development has been completed, and after any records obtained have been associated with the evidentiary record, the Veteran should be afforded a VA examination with an appropriate examiner to determine the nature and etiology of all current low back, right knee, left knee, right shin, left shin, and left shoulder disabilities.  The evidentiary record, including a copy of this remand, must be made available to and reviewed by the examiner.  The examination report must include a notation that this record review took place.

The examiner should elicit a full history from the Veteran.  All necessary tests and studies should be accomplished, and all clinical findings should be reported in detail.

After the record review, and a thorough examination and interview of the Veteran, the VA examiner should offer his/her opinion with supporting rationale as to the following inquiries:

a) Please identify with specificity all low back, right knee, left knee, right shin, left shin, and left shoulder disabilities which are currently manifested, or which have been manifested at any time since the Veteran's separation from active duty service in December 2011.  

b) For each diagnosis, is it at least as likely as not (i.e. probability of 50 percent or greater) that the disability was either incurred in, or is otherwise related to, the Veteran's active duty service?

The examiner should specifically consider the Veteran's in-service complaints and treatment, as well as the Veteran's contentions regarding continuity of symptomatology, to include pain, swelling, and limitation of motion, since his separation from active duty service.

The complete rationale for all opinions should be set forth.  A discussion of the facts and the medical principles involved will be of considerable assistance to the Board.

The examiner is advised that the Veteran is competent to report his symptoms and history.  Such reports, including those of continuity of symptomatology, must be acknowledged and considered in formulating any opinion.  If the examiner rejects the Veteran's reports, the examiner must provide an explanation for such rejection.

If the examiner cannot provide an opinion, the examiner must confirm that all procurable and assembled data and information was fully considered, and provide a detailed explanation for why an opinion cannot be rendered.

4. After #1 and #2 have been completed, and after any records obtained have been associated with the evidentiary record, the Veteran should be afforded a VA examination with an appropriate examiner to determine the nature and etiology of his bilateral hearing loss.  The evidentiary record, including a copy of this remand, must be made available to and reviewed by the examiner.  The examination report must include a notation that this record review took place.  All necessary tests and studies should be accomplished, and all clinical findings should be reported in detail.

After the record review and a thorough examination and interview of the Veteran, the VA examiner should offer his/her opinion with supporting rationale as to the following inquiry:

Is it at least as likely as not (i.e. probability of 50 percent or greater) that the Veteran's current bilateral hearing loss was either incurred in, or is otherwise related to, the Veteran's active military service?

The examiner should specifically address the Veteran's contention that his hearing loss during active duty service is evidenced by the difference between his entrance and separation examinations, and that his hearing seems to continue to worsen since his separation from service.

The complete rationale for all opinions should be set forth.  A discussion of the facts and the medical principles involved will be of considerable assistance to the Board.

The examiner is advised that the Veteran is competent to report his symptoms and history.  Such reports, including those of continuity of symptomatology, must be acknowledged and considered in formulating any opinion.  If the examiner rejects the Veteran's reports, the examiner must provide an explanation for such rejection.

If the examiner cannot provide an opinion, the examiner must confirm that all procurable and assembled data and information was fully considered, and provide a detailed explanation for why an opinion cannot be rendered.

5. The AOJ should undertake any other development it determines is warranted, and ensure the VA examination reports comply with the Board's remand instructions.

6. After the above development has been completed, adjudicate the claims.  If any benefit sought remains denied, provide the Veteran with a supplemental statement of the case, and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).


